Case 0:18-cv-60743-RAR Document 22 Entered on FLSD Docket 02/08/2019 Page 1 of 8



                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA
                                FT. LAUDERDALE DIVISION

  JOEL D. LUCOFF,

                Plaintiff,                             Case No. 1128-CV-60743- Gayles/Seltzer
  vs.

  NAVIENT SOLUTIONS, LLC and
  STUDENT ASSISTANCE
  CORPORATION,

                Defendants.
                                                 /

   DEFENDANTS’ RULE 56.1 STATEMENT OF UNDISPUTED MATERIAL FACTS IN
     SUPPORT OF DEFENDANTS’ MOTION FOR SUMMARY JUDGMENT AND
                 INCORPORATED MEMORANDUM OF LAW

         Defendant, NAVIENT SOLUTIONS, LLC (“NSL”) and STUDENT ASSISTANCE

  CORPORATION (“SAC”), by and through undersigned counsel, respectfully submit this

  Statement of Undisputed Material Facts pursuant to Local Civil Rule 56.1:

  A.     The Defendants

         1.     NSL is engaged in the business of servicing student loans. (Exhibit “1,” Affidavit

  of Sheryl Highfield at ¶4). Some of these loans, as is the case with Plaintiff, are loans made

  pursuant to the Federal Family Education Loan (“FFELP”) Program. Ex.“1,” Highfield Aff. at

  ¶5.

         2.     The FFELP Program was a system of private student loans which were subsidized

  and guaranteed by private guaranty agencies, as fiduciaries for, and on behalf of the United

  States Department of Education (“ED”). Ex.“1,” Highfield Aff. at ¶6.

         3.     The servicing of loans owed to or guaranteed by ED is governed by federal

  regulation promulgated under the Higher Education Act. See 34 C.F.R. §§ 682.400-682.423. As




                                                                                  303193230v1 1008471
Case 0:18-cv-60743-RAR Document 22 Entered on FLSD Docket 02/08/2019 Page 2 of 8
                                                          Case No. 1128-CV-60743- Gayles/Seltzer


  relevant here, when federal student loans are delinquent, NSL is required to contact the

  borrowers. See 34 C.F.R. § 682.411(c)-(f); Ex.“1,” Highfield Aff. at ¶7.

         4.      SAC is not a loan servicer; it is engaged in default aversion assistance for the

  guarantors of federal student loans made under the FFELP. Exhibit “2,” Affidavit of Kevin

  Campbell, ¶4. Guaranty agencies are state or private nonprofit agencies that administer the

  federally guaranteed loan program. See 34 C.F.R. § 682.400. These agencies insure the funds

  that lenders provide to students, which are, in turn, reinsured by the federal government. Id.

         5.      At the instruction of guaranty agencies, SAC contacts borrowers to counsel them

  on repayment options -- by, for instance, offering forbearance plans -- in order to prevent the

  loans from reaching the stage of delinquency known as default. Ex. “2,” Campbell Aff. at ¶5. If

  a loan goes into default, the guaranty agency purchases the loan from the lender, and if further

  efforts to resolve the delinquency are successful, is reimbursed by and assigned the defaulted

  loan to the U.S. Department of Education. See 34 C.F.R. § 682.409; Ex. “2,” Campbell Aff. at

  ¶6.

         6.      Accordingly, SAC’s interaction with a borrower occurs before a loan is in default.

  Ex. “2,” Campbell Aff. at ¶7.

         7.      Once the loan defaults, SAC ceases to contact with the borrower. Ex. “2,”

  Campbell Aff. at ¶10.

         8.      While NSL and SAC exist for different purposes, they share some technology

  services, including the system that stores borrowers’ consents for receiving autodialed calls.

  Ex. “2,” Campbell Aff. at ¶11.

         9.      Thus, if a borrower provides consent to be called, both NSL and SAC have access

  to that information. Id.



                                                   2
                                                                                      303193230v1 1008471
Case 0:18-cv-60743-RAR Document 22 Entered on FLSD Docket 02/08/2019 Page 3 of 8
                                                         Case No. 1128-CV-60743- Gayles/Seltzer


  B.     Plaintiff and His Student Loans

         10.     Plaintiff enrolled in the University of Miami School of Law in 1994. Plaintiff’s

  Deposition at 35:9-10.

         11.     In order to pay for his law school education, Plaintiff obtained student loans.

  Plaintiff’s Deposition at 35-36.

         12.     Plaintiff signed a FFELP Federal Consolidation Loan Application and Promissory

  Note on August 2, 2006. Ex. 1, Highfield Aff. at ¶8, NSL00001 – NSL00010; Plaintiff’s

  Deposition at 43-44: 7-1.

         13.     The FFELP Federal Consolidation Loan Application and Promissory Note

  provided:

                 Governing Law and Notices. The terms of this Note will be
                 interpreted in accordance with the Higher Education Act of 1965,
                 as amended (20 U.S. C. 1070, et seq.), other applicable federal
                 statutes and regulations, and the guarantor's policies. Applicable
                 state law, except as preempted by federal law, may provide for
                 certain borrower rights, remedies, and defenses in addition to those
                 stated in this Note.

  Ex. 1, Highfield Aff. at ¶8; NSL000005.

         14.     Plaintiff does not dispute that the student loans he consolidated were all federal

  student loans. Plaintiff’s Deposition at 44:4-6.

  C.     Plaintiff Authorized NSL and SAC to Contact Him on His Cell Phone Number
  Using an Automatic Dialing Telephone System

         15.     On July 2, 2012, SAC received an Automatic (Electronic) Debit Authorization

  form by facsimile from Plaintiff, in which he provided the 0907 Number. In addition, the form

  contained language in which he authorized Sallie Mae, and its agents or assigns, to contact him

  using an automatic telephone dialing system on the 0907 Number. On July 3, 2012, SAC




                                                     3
                                                                                    303193230v1 1008471
Case 0:18-cv-60743-RAR Document 22 Entered on FLSD Docket 02/08/2019 Page 4 of 8
                                                          Case No. 1128-CV-60743- Gayles/Seltzer


  forwarded Plaintiff’s signed Automatic (Electronic) Debit Authorization form to the servicer of

  Plaintiff’s FFEL Loan, NSL. Ex. “2,” Campbell Aff. at ¶13.

         16.     Plaintiff admits that he signed the Automatic Debit Authorization agreement on

  July 2, 2012, which provided his cellular telephone number ending in 0907 (the “0907

  Number”). Plaintiff’s Deposition at 47-49 and Ex. 2.

         17.     Based on the July 2, 2012 Automatic Debit Authorization agreement, Plaintiff

  provided express consent to NSL and SAC to call him on the 0907 Number. Plaintiff’s

  Deposition at 68:6-14.

         18.     In the July 2, 2012 Automatic Debit Authorization agreement, Plaintiff requested

  forbearance to cover all his past due payments. Plaintiff’s Deposition at 47-49 and Ex. 2.

         19.     On June 24, 2014, at 1:46 p.m. Eastern time, Plaintiff placed a phone call to NSL

  regarding his consolidated federal student loan. Ex. 1, Highfield Aff. at 12.

         20.     Within the first minute of the June 24th call, Plaintiff was asked whether Sallie

  Mae, Navient, and their respective subsidiaries, affiliates and agents could contact Plaintiff’s

  cellular number using an auto-dialer or prerecorded messages and Plaintiff answers “no.” Ex. 4,

  Plaintiff’s Deposition at Ex. 6.

         21.     After answering “no” during the June 24th call, Plaintiff visited NSL’s website for

  purposes of completing an auto debit agreement to make payments towards his student loans. Ex.

  4, Plaintiff’s Deposition at 78:3-9.

         22.     In 2014, when NSL representatives (then known as Sallie Mae, Inc.) attempted to

  access a borrower’s account during a telephone call, the representative would sometimes be

  prompted to ask whether the borrower consented to receive calls using an auto-dialer or pre-

  recorded messages from NSL, its affiliates, and agents. Ex. 1, Highfield Aff. at ¶14.



                                                   4
                                                                                     303193230v1 1008471
Case 0:18-cv-60743-RAR Document 22 Entered on FLSD Docket 02/08/2019 Page 5 of 8
                                                          Case No. 1128-CV-60743- Gayles/Seltzer


         23.     In this instance, during the call on June 24, 2014, NSL’s representative was

  presented with a “pop up” screen presenting the verbatim language of the consent language to

  facilitate reading such language to Plaintiff. Thereafter, NSL’s representative was required to

  update the borrower’s consent authorization setting in order to bypass the “pop up,” and prior to

  obtaining further access to the borrower’s account. Ex. 1, Highfield Aff. at ¶15.

         24.     On June 24, 2014 at 1:53 p.m. Eastern time, while on NSL’s website, Plaintiff

  submitted his written express authorization to be contacted by NSL, and its respective

  subsidiaries, affiliates and agents, at the 0907 Number using an automatic telephone dialing

  system. Plaintiff does not dispute the time he was on the website. Ex. 1, Highfield Aff. at ¶13;

  Ex. 4, Plaintiff’s Deposition at 78:17-23 and Ex. 7.

         25.     On June 24, 2014, while on NSL’s website, Plaintiff saw the 0907 number appear

  as his cell phone number above the consent language prior to submitting the consent. Ex. 4,

  Plaintiff’s Deposition at 77-78:24-2.

         26.     On June 24, 2014, Plaintiff submitted the following authorization on NSL’s

  website:

                 By providing my telephone number, I authorize SLM Corporation,
                 Sallie Mae Bank, Navient Corporation and Navient Solutions, Inc.,
                 and their respective subsidiaries, affiliates and agents, to contact
                 me at such number using any means of communication, including,
                 but not limited to, calls placed to my cellular phone using an
                 automated dialing device, calls using prerecorded messages and/or
                 SMS txt messages, regarding any current or future loans owned or
                 serviced by SLM Corporation, Sallie Mae Bank, Navient
                 Corporation or Navient Solutions, Inc., or their respective
                 subsidiaries, affiliates and agents, even if I will be charged by my
                 service provider(s) for receiving such communications.

  Ex. 4, Plaintiff’s Deposition at 77-79 and Ex. 1; Highfield Aff. at ¶13.




                                                   5
                                                                                      303193230v1 1008471
Case 0:18-cv-60743-RAR Document 22 Entered on FLSD Docket 02/08/2019 Page 6 of 8
                                                           Case No. 1128-CV-60743- Gayles/Seltzer


         27.     NSL and SAC have no record of Plaintiff revoking consent to be called at the

  0907 Number after the telephone call on June 24, 2014. Ex. 1, Highfield Aff. at ¶16; Ex. 2,

  Campbell Aff. at ¶13.

         28.     Thereafter, Plaintiff submitted payments by automatic debit on September 14,

  2014, October 14, 2014 and November 14, 2014. According to NSL’s business records, each of

  these payments were returned due to a stop payment issued by Plaintiff’s financial institution.

  Because these payments were returned, Plaintiff’s Loan became delinquent as of September 17,

  2014, when the September 14, 2014 payment was returned. Ex. 1, Highfield Aff. at ¶17.

         29.     NSL began attempting to reach Plaintiff to discuss the Loan at the cellular

  telephone number ending in 0907 during his periods of delinquency. Ex. 1, Highfield Aff. at ¶18.

         30.     SAC began calling Plaintiff on May 17, 2016, at the request of the guarantor of

  Plaintiff’s FFEL Loan, United Student Aid Funds, Inc., to discuss options to avoid default on

  Plaintiff’s loan. Ex. “2,” Campbell Aff. at ¶12.

         31.     Thereafter, Plaintiff obtained another administrative forbearance, which ended on

   February 26, 2015, and an unemployment forbearance, which ended on February 26, 2016.

   During these periods of forbearance, NSL did not attempt to reach Plaintiff to discuss the Loan

   at the cellular telephone number ending in 0907. Ex. 1, Highfield Aff. at ¶19.

         32.     After June 24, 2014, Plaintiff did not make any payments on the Loan that were

  not returned for insufficient funds. Ex. 1, Highfield Aff. at ¶20.

         33.     The Loan defaulted and was transferred to the guaranty agency, USA Funds,

  effective April 21, 2017. As of April 21, 2017, the Loan was 402 days delinquent. Ex. 1,

  Highfield Aff. at ¶21.




                                                     6
                                                                                    303193230v1 1008471
Case 0:18-cv-60743-RAR Document 22 Entered on FLSD Docket 02/08/2019 Page 7 of 8
                                                         Case No. 1128-CV-60743- Gayles/Seltzer


           34.   Plaintiff is a settlement class member, and failed to submit a Revocation Request

  Form in the class action settlement for the action entitled Mark A. Arthur, Cirilo Martinez, Pari

  Najafi, and Heather McCue v. Sallie Mae, Inc., United States District Court for the Western

  District of Washington, Case No. C10-0198 JLR (the “Arthur Settlement”). Specifically, as part

  of the Arthur Settlement, class members, such as Plaintiff, were provided with a Revocation

  Request Form, which allowed class members to request that they not be contacted on certain

  telephone numbers with the use of an automated dialing system and/or an artificial or

  prerecorded voice. Plaintiff, a member of the class, was provided notice of this opportunity, but

  failed to opt out or submit a completed Revocation Request Form. Exhibit 3, Affidavit of Eric

  N. Kierkegard, ¶5-6, 8.

           35.   The possibility of submitting a Revocation Request Form was a form of

  consideration provided in the Arthur Settlement. The form could be used by Class Members,

  such as Plaintiff, to request that they not be contacted on certain telephone numbers with the use

  of an automated dialing system and/or an artificial or prerecorded voice. Ex. 3, Kierkegard Aff.

  at ¶8.



                                                   s/ Barbara Fernandez
                                                   Barbara Fernandez
                                                   Florida Bar No. 0493767
                                                   bfernandez@hinshawlaw.com
                                                   HINSHAW & CULBERTSON LLP
                                                   2525 Ponce de Leon Blvd.
                                                   4th Floor
                                                   Coral Gables, FL 33134
                                                   Telephone: 305-358-7747
                                                   Facsimile: 305-577-1063
                                                   Attorneys for Navient Solutions, LLC and
                                                   Student Assistance Corporation




                                                  7
                                                                                    303193230v1 1008471
Case 0:18-cv-60743-RAR Document 22 Entered on FLSD Docket 02/08/2019 Page 8 of 8
                                                       Case No. 1128-CV-60743- Gayles/Seltzer


                                 CERTIFICATE OF SERVICE

         I hereby certify that on February 8, 2019, I electronically filed the foregoing with the

  Clerk of the Court by using the CM/ECF system which will send a notice of electronic filing to

  the following:

  Donald Yarbrough, Esq.
  Post Office Box 11842
  Ft. Lauderdale, FL 33339
  Tel: 954-537-2000
  Fax: 954-566-2235
  Attorneys for Plaintiff
  don@donyarbrough.com



                                                 s/ Barbara Fernandez
                                                 Barbara Fernandez
                                                 Florida Bar No. 0493767
                                                 bfernandez@hinshawlaw.com
                                                 HINSHAW & CULBERTSON LLP
                                                 2525 Ponce de Leon Blvd.
                                                 4th Floor
                                                 Coral Gables, FL 33134
                                                 Telephone: 305-358-7747
                                                 Facsimile: 305-577-1063
                                                 Secondary: dconnolly@hinshawlaw.com
                                                 Attorneys for Navient Solutions LLC and
                                                 Student Assistance Corporation




                                                8
                                                                                 303193230v1 1008471
